DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment/Restriction
Applicant's election with traverse of Species I, Figure 1, claims 1-10 and 12 in the reply filed on November 12, 2021 is acknowledged.  The traversal is on the ground(s) that the “Election/Restriction Requirement Fails to Show or Allege the Existence of Species that are Independent and Distinct…the variant from Species III to Species I (shown in Figures 1) is the different thickness of the isolation sections 74.”  This is not found persuasive because as set forth in the Election/Restriction on October 07, 2021, the structural differences/distinctness present search burden, require different search queries, and prior art applicable to one species would not likely be applicable to another species as set forth in the following rejection.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: [0052] discloses “the first mold compound 16” and “the first mold compound 22”.  


Claim Objections
Claim 6 is objected to because of the following informalities: the limitation appears to read “the side surface” and “the top surfaces.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0044169 A1 to Hatcher, Jr. et al. (“Hatcher”) in view of U.S. Patent Application Publication No. 2017/0358511 A1 to Costa et al. (“Costa”) and U.S. Patent Application Publication No. 2018/0166358 A1 to Costa et al. (“Costa8”).							As to claim 1, although Hatcher discloses an apparatus comprising: a mold device die (adjacent 12, 14) comprising a device region (closer to 12, 14) and a first mold compound (22), wherein: the device region (closer to 12, 14) includes a front-end-of-line (FEOL) portion (above 46) and a back-end-of-line (BEOL) portion (46) underneath the FEOL portion (above 46), wherein the FEOL portion (above 46) comprises isolation sections (20) and an active layer (24, 30), which is surrounded by the isolation sections (20) and does not extend vertically beyond the isolation sections (20); and a bottom portion of the first mold compound (22) resides over a top surface of the active layer (24, 30) and top surfaces of the isolation sections (20), wherein silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist (separated by 26, 32) between the bottom portion of the first mold compound (22) and the active layer (24, 30); and a multilayer redistribution structure (extra ¶ 0049, 48, 52) formed underneath the BEOL portion (46) of the mold device die (adjacent 12, 14), As to claim 2, Hatcher in view of Costa and Costa8 further discloses wherein: the nanotube particles (32) have a thermal conductivity between 2 w/m●k and 5000 w/m●k and an electrical resistivity greater than 1E6 Ohm-cm; and the first mold compound (22/20, 30) alone has a thermal conductivity between 1 w/m●k and 20 w/m●k and an electrical resistivity greater than 1E6 Ohm-cm; and the bottom portion of the first mold compound (22/20, 30) mixed with the nanotube particles (32) has higher thermal conductivity than a rest portion of the first mold compound (22/20, 30) alone (See Hatcher Fig. 1, ¶ 0060 and Costa ¶ 0028, ¶ 0029).					As to claim 3, Hatcher in view of Costa further discloses wherein the nanotube particles (32) are boron nitride nanotube particles, aluminum nitride nanotube particles, diamond nanotube particles, or carbon nanotube particles (See Costa ¶ 0029).		As to claim 5, Hatcher further discloses wherein the isolation sections (20) extend vertically beyond the top surface of the active layer (24, 30) to define an opening (54, 56) within the isolation sections (20) and over the active layer (24, 30), wherein the bottom portion of the first mold compound (22) is over the top surface of the active layer As to claim 8, Hatcher in view of Costa and Costa8 further discloses wherein the bottom portion of the first mold compound (22/20, 30) mixed with the nanotube particles (32) has a thickness between 1 μm and 100 μm (See Costa8 ¶ 0034) such that a highly effective thermal conductive first mold compound is obtained.					As to claim 9, Hatcher further discloses wherein: the BEOL portion (46) comprises connecting layers (44); the FEOL portion (above 46) further comprises a contact layer (42), wherein the active layer (24, 30) and the isolation sections (20) reside over the contact layer (42), and the BEOL portion (46) resides underneath the contact layer (42); and the multilayer redistribution structure (extra ¶ 0049, 48, 52) further comprises redistribution interconnections (¶ 0049), wherein the plurality of bump structures (48, 52) are electrically coupled to the FEOL portion (above 46) of the mold device die (adjacent 12, 14) via the redistribution interconnections (¶ 0049) within the multilayer redistribution structure (extra ¶ 0049, 48, 52) and the connecting layers (44) within the BEOL portion (46) (See Fig. 1).								As to claim 10, Hatcher further discloses wherein the FEOL portion (above 46) is configured to provide at least one of a switch field-effect transistor (FET), a diode, a capacitor, a resistor, or an inductor (See ¶ 0042) (Notes: MEMS, passive device, and SOI die comprise the recited elements).
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0044169 A1 to Hatcher, Jr. et al. (“Hatcher”), U.S. Patent Application Publication No. 2017/0358511 A1 to Costa et al. (“Costa”), and U.S. Patent Application Publication No. 2018/0166358 A1 to Costa et al. (“Costa8”) as applied to claims 1 and 5 above, and further in view of U.S. Patent Application Publication No. 2016/0343592 A1 to Costa et al. (“Costa2”) and U.S. Patent No. 5,294,295 to Gabriel et al. (“Gabriel”). The teachings of Hatcher, Costa, and Costa8 have been discussed above.						As to claim 4, although Hatcher discloses the mold device die (adjacent 12, 14) (See Fig. 1), Hatcher, Costa, and Costa8 do not further disclose wherein: the mold device die further comprises a barrier layer, which continuously resides over the top surface of the active layer and the top surfaces of the isolation sections; the barrier layer is formed of silicon nitride with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound directly resides over the barrier layer.				However, Costa2 does disclose wherein: the mold device die (adjacent 34, 36) further comprises a barrier layer (46) serving as a moisture barrier (46) on a buried oxide layer (44), which continuously resides over the top surface of the active layer (34, 36) and the top surfaces of the isolation sections (42); the barrier layer (46) is formed with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound (48) directly resides over the barrier layer (46) (See Fig. 11, ¶ 0035, ¶ 0040, ¶ 0043, ¶ 0045, ¶ 0046, ¶ 0047).										Further, Gabriel further discloses an oxide layer alone is not sufficient to prevent moisture penetration, where a silicon nitride layer (33) with a thickness of 1 μm is further formed on the oxide layer (32) (See Fig. 9, Column 1, lines 8-28, Column 2, lines 52-68).								 					In view of the teachings of Costa2 and Gabriel, it would have been obvious to As to claim 6, although Hatcher discloses the mold device die (adjacent 12, 14) (See Fig. 1), Hatcher, Costa, and Costa8 do not further disclose wherein: the mold device die further comprises a barrier layer, which continuously resides over the top surface of the active layer and side surfaces of the isolation sections within the opening, and top surfaces of the isolation sections; the barrier layer is formed of silicon nitride with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound directly resides over the barrier layer.							However, Costa2 does disclose wherein: the mold device die (adjacent 34, 36) further comprises a barrier layer (46) serving as a moisture barrier (46) on a buried oxide layer (44), which continuously resides over the top surface of the active layer (34, 36) and side surfaces of the isolation sections (42) within the opening (exposed 44), and top surfaces of the isolation sections (42); the barrier layer (46) is formed with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound (48) directly resides over the barrier layer (46) (See Fig. 11, ¶ 0035, ¶ 0040, ¶ 0043, ¶ .						
	As to claim 7.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0044169 A1 to Hatcher, Jr. et al. (“Hatcher”), U.S. Patent Application Publication No. 2017/0358511 A1 to Costa et al. (“Costa”), and U.S. Patent Application Publication No. 2018/0166358 A1 to Costa et al. (“Costa8”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0003803 A1 to Oka et al. (“Oka”). The teachings of Hatcher, Costa, and Costa8 have been discussed above.				As to claim 12, although Hatcher discloses the active layer (24, 30) (See Fig. 1), Hatcher, Costa, and Costa8 do not further disclose wherein the active layer is formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K.										However, Oka does disclose wherein the active layer (¶ 0002) is formed from a strained silicon epitaxial layer (¶ 0014) (See ¶ 0002, ¶ 0014).						In view of the teaching of Oka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher to have wherein the active layer is formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K because the stained Si layer can improve the mobility of electrons and holes (See ¶ 0002). Further, control parameters such as the lattice constant at a certain temperature of the strained silicon epitaxial layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance. Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to obtain the recited In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).										The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).				
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Zhao et al. (US 2008/0251927 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815